DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 5 is withdrawn. Claims 1, 6-7, 12, 19 and 21 are amended. Claims 1-4 and 6-26 are presently examined.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 11/25/2020 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 11/25/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 11/25/2020 are overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “means for storing the substance” (line 5) recites “means” coupled with the functional language “for storing the substance” without reciting sufficient structure, material, or acts for performing the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the means for storing the substance is a vial (page 3, second and third paragraphs).
The limitation “means for heating the substance” (line 6) recites “means” coupled with the functional language “for heating the substance” without reciting sufficient structure, material, or acts for performing the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the heating means is a heating coil of ceramic (page 6, first paragraph), a heating wire wrapped about a nonconductive armature (page 6, third paragraph) where the heating wire is made from titanium and the armature is quartz, ceramic, or cotton (page 6, fourth paragraph).
The limitation “means for conveying at least a part of the substance from said storing means to said heating means” (lines 8-9) recites “means” coupled with the functional language “for conveying at least a part of the substance from said storing means to said heating means” without reciting sufficient structure, material, or acts to perform the claimed function, and is therefore interpreted under 35 USC 
The limitation “means for communicating the vapor from said heating means such that upon the user puffing on said inhalation device, the vapor is delivered to the user” (lines 11-12) recites the word “means” coupled with the functional language “for communicating the vapor from said heating means such that upon the user puffing on said inhalation device, the vapor is delivered to the user” without reciting sufficient structure, material, or acts to perform the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a mouthpiece (page 6, fifth paragraph).

Regarding claim 4, the limitation “closure cap means for being disposed over said septum and about said end of said vail for sealing said vial open end” (lines 2-4) recites the phrase “closure cap means” coupled with the functional language “for being disposed over said septum and about said end of said vial for sealing said vial open end” without reciting sufficient structure, material, or acts to perform the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is malleable material for covering the septum (page 3, fifth paragraph).

Regarding claim 8, the limitation “means for piercing said cap and said septum at said septum reduced cross section thickness” (lines 10-11) recites the word “means” coupled with the functional language “for piercing said cap and said septum at said septum reduced cross section thickness” without reciting sufficient structure, material or acts for performing the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a conical head (page 11, third paragraph).

Regarding claim 13, the limitation “means for channeling the vapor from said vaporizing housing to said device housing aperture” (lines 4-5) recites the word “means” coupled with the functional language “for channeling the vapor from said vaporizing housing to said device housing aperture” without reciting sufficient structure, material or acts for performing the claimed function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a flue (page 5, first paragraph).

Regarding claim 21, the limitation “which are needle punched” is considered to be a statement regarding the process by which the claimed polypropylene fibers are made.  The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this case, the claim will be interpreted as if it required a polypropylene protective barrier.

Regarding claim 26, one of ordinary skill in the art would understand the term “pen-like structure” to be a laterally elongated structure based on the drawings (page 9, first paragraph, figure 1). Therefore, for the purposes of this Office action, the claim will be interpreted as requiring the device to have an elongate structure.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 5-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, applicant’s specification is silent as to the relative dimensions of the mouthpiece and vial. While figure 1 of applicant’s drawings may indeed show the mouthpiece (reference numeral 12) having a smaller diameter than the vial (reference numeral 16) this disclosure is irrelevant since the drawings are nowhere indicated as being to scale. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) and MPEP § 2125. The amendment is therefore considered to introduce new matter into the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being obvious over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087).

Regarding claim 1, Daryani discloses an electronic cigarette having a mouthpiece (abstract) and an atomizer that receives power from a battery (column 2, lines 5-11) to atomize liquid in response to detecting a user puffing on the mouthpiece (column 4, lines 8-16). The mouthpiece contains a capsule containing liquid (column 2, lines 1-4). The capsule is positioned in a capsule seat having a cylindrical pipe connecting the capsule and the atomizer (column 3, lines 57-67) so that liquid can flow to the atomizer (column 4, lines 1-3), which is considered to meet the claim limitation of means for conveying. 
Davidson teaches a personal vaporizing device (title) having a mouthpiece that narrows in the direction of the user to improve suction [0269].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mouthpiece of Daryani have a smaller circumference than the capsule. One would have been motivated to do so since Davidson teaches that a narrowing mouthpiece improves suction.

Regarding claim 2, Daryani discloses that the capsule has a puncturable membrane that is punctured by a spike to release the liquid (column 3, lines 57-67, column 4, lines 1-3).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) as applied to claim 2 above, and further in view of Gillis (US 9,877,521).

Regarding claim 3, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach the capsule made from borosilicate.
Gillis teaches a vaporizer assembly comprising a vaporizer and detachable cartridge (abstract) made from borosilicate so that it is transparent (column 5, lines 37-46).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the container of modified Daryani with the with the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 4, modified Daryani teaches all the claim limitations as set forth above. Daryani additionally discloses that the capsule has a puncturable membrane that is punctured by a spike to release the liquid (column 3, lines 57-67, column 4, lines 1-3), which is considered to meet the claim limitation of a septum. Modified Daryani does not explicitly teach a cap disposed about the septum.
Gillis teaches a vaporizer assembly comprising a vaporizer and detachable cartridge (abstract) having a cartridge cap that detachably connects to the cartridge through clamps (column 5, lines 47-58) having a seal ring (column 14, lines 14-21).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane of Daryani with the cap and seal ring of Gillis into the device of Daryani. One would have been motivated to do so since Daryani discloses a sealing membrane and Gillis teaches a sealing cap. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) as applied to claim 4 above, and further in view of Ishiwatari (US 4,482,071).

Regarding claim 6, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly claim the cap comprising malleable material.
Ishiwatari teaches a seal cap (figure 3, reference numeral 13) for a container that is covered with an outer cap made from elastic material (abstract, figure 3, reference numeral 14). The seal cap is pressed on its sides by the outer cap (figure 3). Ishiwatari additionally teaches that the elastic outer cap prevents a loss of airtightness during transportation of the container.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cap of modified Daryani with the caps of Ishiwatari. One would have been motivated to do so since Ishiwatari teaches a cap that prevents a loss of airtightness during transportation of a container.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) as applied to claim 6 above, and further in view of Sawatani (US 4,948,009).

Regarding claim 7, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach the membrane being thinner where it is pierced by the wick.
Sawatani teaches a straw insertable lid having a slit through which a straw is inserted mounted in an annular ring that prevents the slit from becoming easily ripped large (abstract) and remains airtight 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cap of modified Daryani with the relatively bent pieces of Sawatani. One would have been motivated to do so since Sawatani teaches a lid that allows a rod to be inserted through it without ripping a large hole while maintaining a seal.

Regarding claim 8, modified Daryani teaches all the claim limitations as set forth above. Daryani additionally discloses that the device has a housing where the atomizer is located (figure 1, reference numeral 1) with an open end that connects to the mouthpiece (column 2, lines 1-4, lines 12-19, figure 1, reference numeral 9), which is considered to meet the claim limitation of a vaporizing housing. The pipe and spike are considered to meet the claim limitations of a hollow conveying tube and means for piercing, respectively. The capsule either holds the liquid as a free flowing material or contains wadding or wicking material (column 3, lines 27-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pipe of modified Daryani with the wicking material of Daryani. One would have been motivated to do so since Daryani teaches that liquid can be wicked using a wicking material.

Regarding claim 10, Daryani discloses that the spike is conically shaped with tapered sides and is attached to the end of the shaft of the spike located closest to the atomizer and away from the opening of the pipe into which the capsule is inserted (figure 1).

Regarding claim 13, Daryani discloses that the device has an outer housing (column 3, lines 62-67, figure 1, reference numeral 1) with a mouthpiece hole that provides an outlet for vapor generated  by the atomizer (figure 1), which is considered to meet the claim limitation of an aperture.

Regarding claim 14, Daryani discloses that the housing has an open end (column 2, lines 1-4, figure 5, reference numeral 8), which is considered to meet the claim limitation of a vapor aperture.

Regarding claim 15, Daryani discloses that the atomizer housing (figure 5, reference numeral 6) is spaced from the outer housing of capsule (column 3, lines 57-67, figure 5), which is considered to meet the claim limitation of an exterior and interior wall defining a flue there between. The walls are joined through pipe when the device is assembled. The first end (figure 1, reference numeral 10) that connects with an opening of the atomizer housing, and a second end for user inhalation (column 2, lines 12-19, figure 1, reference numeral 11), which are considered to meet the claim limitation of first and second openings respectively.

Regarding claim 16, Daryani discloses that a gap is present between the housing and the capsule when the device is assembled (figure 5).

Regarding claims 17 and 18, Daryani discloses that the mouthpiece is located on the exterior of the device (figure 5, reference numeral 9).

Regarding claim 19, modified Daryani teaches all the claim limitations as set forth above. Daryani additionally discloses that the housing defines the claimed chambers (figure 5). Modified Daryani does not explicitly teach the device and its internal components being cylindrical.
In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 26, Daryani discloses that the device is elongate (figure 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) and Sawatani (US 4,948,009) as applied to claim 8 above, and further in view of Hopps (US 9,936,731) and Gasaway (US 3,688,765).

Regarding claim 9, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach (a) multiple tube apertures and (b) the tube apertures having multiple different sizes.
Regarding (a), Hopps teaches an aerosol generating device having two reservoirs containing separate aerosol producing compositions (abstract) that are connected to a common outlet by two separate bridges (column 4, lines 24-38, figure 3c, reference numeral 16). It is evident that the bridges have tube apertures at the connection with their respective reservoirs. Hopps additionally teaches that providing two reservoirs allows a user to select a mixing ratio of the two different compositions (column 1, lines 64-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capsule of modified Daryani with the multiple reservoirs of 
Regarding (b), Gasaway teaches making ampules with different sized openings to suit the viscosity of the fluid retained within the ampules (column 6, lines 25-37).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apertures of modified Daryani have sizes based on the viscosities of the liquids stored within the respective reservoirs. One would have been motivated to do so since Gasaway teaches ampules with different nozzle sizes to suit different viscosities. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) and Sawatani (US 4,948,009) as applied to claim 10 above, and further in view of Liu (US 10,004,266).

Regarding claim 11, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach the wick made from cotton.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wick of modified Daryani with the cotton of Liu. One would have been motivated to do so since Liu teaches that cotton is a suitable material for guiding wicks in electronic cigarettes. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) and Sawatani (US 4,948,009) as applied to claim 10 above, and further in view of Tucker (US 8,997,754).

Regarding claim 12, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach the wick being made from ceramic.
Tucker teaches an electronic smoking article having a liquid supply region (abstract) that is in contact with a wick made from ceramic filaments that draw liquid (column 13, lines 39-45). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wick of modified Daryani with the ceramic based filaments of Tucker. One would have been motivated to do so since Tucker teaches filaments that draw a liquid. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) and Sawatani (US 4,948,009) as applied to claim 19 above, and further in view of Murison (US 2017/0064997) and Levin (US 9,427,022).

Regarding claim 20, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach (a) a ceramic heating coil or (b) a protective barrier about the ceramic.
Regarding (a), Murison teaches an electronic vaporizer system [0003] having a heating coil [0143] made from ceramic [0168] that heats eliquid drawn through the porous ceramic to create an atomized mist [0158].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the atomizer of modified Daryani for the ceramic coil of Murison. One would have been motivated to do so since Murison teaches a ceramic coil that atomizes electronic cigarette liquid. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (b), Levin teaches a heating unit for an electronic cigarette that is coated with a thin layer of metal that permeates the inner porous structure of the ceramic to equip the entire interior surface to emit heat (column 12, lines 6-26).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the porous ceramic of Murison with the coating of Levin. One would have been motivated to do so since Levin teaches a coating for porous ceramic heaters that turns the interstitial spaces of the heater into vaporization areas.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) and Sawatani (US 4,948,009) and Murison (US 2017/0064997) and Levin (US 9,427,022) as applied to claim 20 above, and further in view of Iorio (US 2004/0043064).

Regarding claim 21, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach an impermeable polypropylene coating.
Iorio teaches a polypropylene coating that is substantially impermeable to moisture [0110] that is applied to the wall of the capsule [0016]. It is evident that a coating that prevents liquid from coming into contact with a material will improve corrosion resistance.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coating of modified Daryani with the coating of Iorio. One would have been motivated to do so since modified Daryani teaches a ceramic having liquid permeating through it with a coating on the interstitial ceramic surfaces and Iorio teaches a coating that resists liquid.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) and Sawatani (US 4,948,009) as applied to claim 19 above, and further in view of Lipowicz (US 10,321,712).

Regarding claim 22, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach the atomizer having a heating wire wrapped about a nonconductive armature.
Lipowicz teaches an electronic vaporizing device (abstract) having a wire coil heater that is connected to an electrical power supply (column 6, lines 7-13) having wires (figure 2, reference numeral 45) coiled around a sleeve (column 4, lines 51-54, figure 2, reference numeral 75). The sleeve is formed of a porous material such as quartz or ceramic (column 5, lines 40-51), which applicant’s specification teaches are nonconductive (page 6, third and fourth paragraphs).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the atomizer of modified Daryani for the atomizer of Lipowicz. One would have motivated to do so since Daryani discloses and Lipowicz teaches atomizers that atomize a liquid in an electronic smoking device. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claims 23 and 24, Lipowicz teaches that the heating wire is titanium (column 6, lines 14-38).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Davidson (US 2019/0001087) and Gillis (US 9,877,521) and Ishiwatari (US 4,482,071) and Sawatani (US 4,948,009) as applied to claim 19 above, and further in view of Clemens (US 10,285,444).

Regarding claim 25, modified Daryani teaches all the claim limitation as set forth above. Modified Daryani does not explicitly teach the atomizer having a heating wire wrapped about a nonconductive armature.
Clemens teaches an aerosol delivery device (abstract) having an atomizer with a liquid transport element (figure 1, reference numeral 136) with a resistive heating wire wrapped around it in a coil (column 7, lines 1-27, figure 1, reference numeral 134).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heater of modified Daryani for the heater of Clemens. One would have been motivated to do so since Daryani discloses and Clemens teaches atomizers for electronic smoking devices. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 25, Clemens teaches that the liquid transport element is cotton and the resistive heating element is titanium (column 7, lines 1-27).

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Daryani does not disclose the amended limitations, however, applicant’s arguments do not address the rejection of Daryani in view of Davidson as set forth above.

Regarding claims 2-4 and 6-26, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747